 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 J. BARRETT MARUM, Cal. Bar No. 228628
   MATT KLINGER, Cal. Bar No. 307362
 4 GIANNA SEGRETTI, Cal. Bar No. 323645
   Four Embarcadero Center, 17th Floor
 5 San Francisco, California 94111-4109
   Telephone: 415.434.9100
 6 Facsimile: 415.434.3947
   Email:        okatz@sheppardmullin.com
 7               bmarum@sheppardmullin.com
                 mklinger@sheppardmullin.com
 8               gsegretti@sheppardmullin.com
 9 Proposed Counsel for Debtors and Debtors in
   Possession
10
11
                                   UNITED STATES BANKRUPTCY COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN FRANCISCO DIVISION
14
     In re                                                  Case No. 20-30604
15                                                          (Joint Administration Requested with Case No.
   PROFESSIONAL FINANCIAL                                   20-30579)
16 INVESTORS, INC., et al.,
17                     Debtors.1                            Chapter 11

18                                                          APPLICATION FOR ORDER
                                                            APPROVING DESIGNATION OF
19                                                          MICHAEL HOGAN AS RESPONSIBLE
                                                            INDIVIDUAL PURSUANT TO
20                                                          BANKRUPTCY LOCAL RULE 4002-1

21                                                          [No Hearing Required]

22
23
24
25
26
     1
27   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
   identification number, as applicable are: Professional Financial Investors, Inc. (3228), and
28 Professional Investors Security Fund, Inc. (0298). The Debtors’ mailing address is 350 Ignacio
   Blvd., Suite 300, Novato, CA 94949.
     SMRH:4824-8421-9076.3
                                                      -1-
Case: 20-30604         Doc# 4      Filed: 07/26/20   Entered: 07/26/20 17:57:10       Page 1 of73ZL-319169
                                                                                                 4
 1            Professional Financial Investors, Inc. (“PFI”) and its debtor affiliate, Professional
 2 Investors Security Fund, Inc. (“PISF”), as debtors and debtors in possession (together, the
 3 “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), hereby
 4 submit this Application (the “Application”), pursuant to Rule 4002-1 of the Bankruptcy
 5 Local Rules for the United States District Court for the Northern District of California (the
 6 “Local Bankruptcy Rules”), for entry of an order appointing Michael Hogan (“Mr.
 7 Hogan”) as the individual with primary responsibility for the duties and obligations of both
 8 of the Debtors during the Chapter 11 Cases (the “Responsible Individual”).
 9            By this application, the Debtors seek to approve the appointment of Mr. Hogan, the
10 Chief Restructuring Officer of both the PFI and PISF, as the Responsible Individual for
11 both Debtors in accordance with Bankruptcy Local Rule 4002-1.
12            Mr. Hogan’s contact information is:
13                           Michael Hogan, CRO
                             Professional Financial Investors, Inc. and
14                           Professional Investors Security Fund, Inc.
15                           c/o Armanino LLP
                             12657 Alcosta Blvd.
16                           Suite 500
17                           San Ramon, CA 94583
                             Tel: (408) 240-4908
18
              WHEREFORE, the Debtors respectfully request entry of an order, substantially in
19
     the form attached hereto as Exhibit A (the “Proposed Order”), granting the relief requested
20
     herein and such other and further relief as the Court may deem just and proper.
21
     Dated: July 26, 2020
22
                                         SHEPPARD MULLIN RICHTER & HAMPTON LLP
23
24                                       By                         /s/ Ori Katz
                                                                       ORI KATZ
25                                                              J. BARRETT MARUM
                                                                   MATT KLINGER
26                                                               GIANNA SEGRETTI
27                                                            Proposed Counsel for Debtor
                                                          Professional Financial Investors, Inc.
28
     SMRH:4824-8421-9076.3
                                                    -2-
Case: 20-30604         Doc# 4   Filed: 07/26/20   Entered: 07/26/20 17:57:10      Page 2 of73ZL-319169
                                                                                             4
 1                                                   EXHIBIT A
 2                                             (Proposed Order)

 3
 4                                 UNITED STATES BANKRUPTCY COURT
 5            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
 6 In re                                                      Case No. 20-30604
                                                              (Joint Administration Requested with Case
 7 PROFESSIONAL FINANCIAL                                     No. 20-30579)
   INVESTORS, INC., et al.,
 8                                                            Chapter 11
                       Debtors.1
 9                                                            [PROPOSED] ORDER APPROVING
                                                              DESIGNATION OF MICHAEL
10                                                            HOGAN AS RESPONSIBLE
                                                              INDIVIDUAL PURSUANT TO
11                                                            BANKRUPTCY LOCAL RULE 4002-1
12                                                            [No Hearing Required]
13
14            Upon the application (the “Application”),1 dated July [●], 2020, of Professional
15 Financial Investors, Inc. (“PFI”) and its debtor affiliate Professional Investors Security
16 Fund, Inc. (“PISF” and together with PFI, the “Debtors”) in the above-captioned chapter
17 11 cases (the “Chapter 11 Cases”), pursuant to Rule 4002-1 of the Bankruptcy Local Rules
18 for the United States District Court for the Northern District of California (the
19 “Bankruptcy Local Rules”), for entry of an order appointing Michael Hogan (the
20 “Responsible Individual”) as the individual with primary responsibility for the duties and
21 obligations of each of the Debtors during the Chapter 11 Cases; and this Court having
22 reviewed the Application; and upon all of the proceedings had before this Court and after
23 due consideration and sufficient cause appearing therefor,
24
25
26
     1
27   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
   identification number, as applicable are: Professional Financial Investors, Inc. (3228), and
28 Professional Investors Security Fund, Inc. (0298). The Debtors’ mailing address is 350 Ignacio
   Blvd., Suite 300, Novato, CA 94949.
     SMRH:4824-8421-9076.3
                                                        -1-
Case: 20-30604         Doc# 4      Filed: 07/26/20    Entered: 07/26/20 17:57:10      Page 3 of73ZL-319169
                                                                                                 4
 1            IT IS HEREBY ORDERED THAT:
 2            1.       The Application is GRANTED.
 3            2.       Michael Hogan, Chief Restructuring Officer of PFI and PISF, is appointed as
 4 the Responsible Individual for each Debtor during these Chapter 11 Cases pursuant to
 5 Bankruptcy Local Rule 4002-1.
 6            3.       Mr. Hogan’s contact information is:
 7                            Michael Hogan, CRO
                              Professional Financial Investors, Inc. and
 8                            Professional Investors Security Fund, Inc.
                              c/o Armanino LLP
 9                            12657 Alcosta Blvd.
                              Suite 500
10                            San Ramon, CA 94583
                              Tel: (408) 240-4908
11
12            4.        This Court shall retain jurisdiction to hear and determine all matters arising
13 from or related to the implementation, interpretation, or enforcement of this Order.
14                                       *** END OF ORDER ***
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
28    All Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
     such terms in the Application.
     SMRH:4824-8421-9076.3
                                                      -2-
Case: 20-30604         Doc# 4    Filed: 07/26/20    Entered: 07/26/20 17:57:10     Page 4 of73ZL-319169
                                                                                              4
